Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1 and 3-6 are currently under examination, wherein claims 5 and 6 have been amended in applicant’s amendment filed on March 29, 2021. Original claim 2 has been cancelled and the previously withdrawn non-elected Invention II, claims 7-13, has been withdrawn by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 5 and 6 under 35 U.S.C. 112 (b) as stated in the Office action dated December 28, 2020 have been withdrawn in light of applicant’s amendment filed on March 29, 2021. The previous rejections of claims 1-6 under 35 U.S.C. 103 as stated in the Office action dated March 29, 2021 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2016-098917 A1) in view of Nanba et al. (US Pub. 2009/0047537 A1). Because .
	With respect to claims 1 and 3-6, Joo et al. (‘425 A1) discloses a grain-oriented electrical steel sheet comprising by weight about 1-7% Si, about 0.005-0.500% Ba, Y or combination thereof, about 0.005% or less C, about 0.005% or less Al, about 0.0055% or less N, about 0.0055% or less S, about 0.01-0.50% Mn and a balance of Fe and inevitable impurities wherein the average particle diameter of the grains having a grain size of about 2 mm or more is about 10 mm or more; and the sheet includes Ba, Y or combination thereof segregated in the grain boundaries (abstract , paragraphs [0004], [0005], [0007], [0010] and [0012]). Joo et al. (‘425 A1) does not specify the B content range as claimed. Nanba et al. (‘537 A1) discloses a grain-oriented electrical steel sheet comprising by mass 0.003-0.500% B (abstract and paragraph [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by weight 0.003-0.500% B in the sheet of Joo et al. (‘425 A1) as disclosed by Nanba et al. (‘537 A1) in order to stabilize a second recrystallization or to realize other purposes as disclosed by Nanba et al. (‘537 A1) (paragraph [0033]).
The elemental content ranges disclosed by Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I.
Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1) does not specify the Formula 1 as claimed. However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 
Nanba et al. (‘537 A1) does not specify that B would segregate to grain boundaries as claimed in claim 6. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1)’s sheets are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same B segregation as claimed would be expected in the claimed and Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1)’s sheets.
Response to Arguments
4.	The applicant’s arguments filed on March 29, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Joo et al. (‘425 A1) does not disclose the amount of B and/or Y. In response, the examiner notes that Joo et al. (‘425 A1) clearly discloses a grain-oriented electrical steel sheet comprising by weight about 0.005-0.500% Ba, Y 
Second, the applicant argues that Nanba et al. (‘537 A1) does not teach C and Ba/Y in the steel itself but in a primary coating and the relationship as set forth in Formula 1. In response, the examiner notes that Nanba et al. (‘537 A1) clearly teaches that the steel sheet itself comprises by mass 0.003-0.500% B (claim 7 and paragraph [0033]). It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Furthermore, a sheet disclosed by Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1) comprising by weight 0.01% Ba, 0.01% Y and 0.1% B would satisfy the Formula 1. The rejection as stated in the Office action dated December 28, 2020 is proper and therefore maintained herein.
Conclusion
5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


4/19/2021